Exhibit Brookridge Funding, LLC Financial Statements For the Year Ended December 31, 2007 Brookridge Funding, LLC Table of Contents Page(s) Report of Independent Auditors 2 Balance Sheet 3 Statement of Operations 4 Statement of Changes in Members’ Capital 5 Statement of Cash Flows 6 Notes to Financial Statements 7 – 8 1 Report of Independent Auditors To the Members Brookridge Funding, LLC Danbury, Connecticut We have audited the accompanying balance sheet of Brookridge Funding, LLC (the “Company”) as of December 31, 2007, and the related statement of operations, changes in members’ capital and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Brookridge Funding LLC as of December31, 2007, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/Cherry Bekaert & Holland L.L.P. Charlotte, North Carolina February 18, 2010 2 Brookridge Funding, LLC Balance Sheet December 31, 2007 2007 Assets Current assets Cash and cash equivalents $ 196,257 Retained interest in purchased accounts receivable, net 3,604,202 Fees receivable 54,791 Brookridge Trade Finance fees receivable 44,950 Total current assets 3,900,200 Other non-current assets 2,000 Total assets $ 3,902,200 Liabilities and Members' Capital Current liabilities Loan payable $ 3,150,000 Accounts payable 470,045 Total current liabilities 3,620,045 Members' capital 282,155 Total liabilities and members' capital $ 3,902,200 See notes to Financial Statements. 3 Brookridge Funding, LLC Statement of Operations For the Year Ended December 31, 2007 2007 Revenues Fee income $ 1,048,071 Brookridge Trade Finance management fee 137,687 Other (2,012 ) Interest income 20,857 Total income 1,204,603 Operating expenses 946,355 Interest expense 504,000 Net loss $ (245,752 ) See notes to Financial Statements. 4 Brookridge Funding, LLC Statement of Changes in Members' Capital For the Year Ended December 31, 2007 2007 Members' beginning capital $ 527,907 Net loss (245,752 ) Members' ending capital $ 282,155 See notes to Financial Statements. 5 Brookridge Funding, LLC Statement of Cash Flows For the Year Ended December 31, 2007 2007 Cash flows from operating activities: Net loss $ (245,752 ) Adjustments to reconcile net income to net cash flows provided by operating activities: Changes in assets and liabilities: Increase in retained interest in purchased accounts receivable (33,566 ) Increase in other assets (2,000 ) Decrease in fees receivable 141,617 Increase in accrued expenses 3,483 Net cash used in operating activities (136,218 ) Net decrease in cash (136,218 ) Cash at beginning of the year 332,475 Cash at end of the year $ 196,257 Supplemental disclosure of cash flow information Cash paid for interest $ 504,000 See notes to Financial Statements. 6 Brookridge Funding, LLC Notes to Financial Statements December 31, 2007 Note 1 – Nature of business and summary of significant accounting polities Nature of Business – Brookridge Funding, LLC (the "Company") was organized in the state of Delaware and began operations on December 22, 2004 for the purpose of investing in secured transactions. The Company provides commercial accounts receivable factoring and purchase order funding services. The Company's clients are located throughout the United States. Use of Estimates – The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents·– The Company considers highly liquid investments with a maturity of three months or less to be cash equivalents. In the normal course of business, the Company may maintain cash held at financial institutions in excess of the insured limit of $100,000.The Company does not believe it is exposed to any significant credit risk related to cash. Revenue Recognition – The Company provides factoring of accounts receivable as well as purchase order funding.The Company receives a fee for providing this service.
